It is mutually Agreed by and between the Sollicitors of the Parties Complainant and Defendant That after the examination of the Witnesses on the Interrogatorys, either party shall be at liberty to examine and cross-examine the same, or any other Witnesses Viva Voce before the Master and Auditors, or at the hearing of the Cause on notice in writing given to each Party to attend (if they shall think fit) and that the Depositions be reduced into writing, if required by either Party.
Intr.
Thos Lamboll Deputy Register